Title: [Diary entry: 5 January 1786]
From: Washington, George
To: 

Thursday 5th. Thermometer at 33 in the Morning—42 at Noon and 32 at Night. Morning clear and cold—ground hard froze—as it was yesterday

Morning. Wind at No. West, blowing pretty fresh all day. Went into the Neck. A Daniel McPherson from Loudoun came here with some money from my Loudoun Tenants—sent by the Widow of Lewis Lamart. The Cape Wheat which (on the 30th. of November) was cut, not as I thought and had ordered, that is within 4 Inches of the ground; but between 6 and 8 from it; having grown a good deal I ordered (and 6 or 8 days ago tho not noticed before, it was in par[t] done) that it should be again cut. Part of 2 Rows of the No. Et. Corner were, by mistake of orders, cut within 1 or 2 Inches of the ground; so as to shew the Crown of the Wheat quite bear & white. I thereupon stopped the cutting of any more, resolving to attend to the effect of this close shearing, at this season. About 12 feet of these Rows, were all that received the second cutting. Took an Acct. of the Tools about the home house which are as follow 

7 Spades
7 Axes


4 Mattocks
8 Butchrs. Knives


5 Weedg. Hoes
3 Hillg. Do.


1 Cuttg. Knive
1 Hay Ditto

